Title: From George Washington to Major Benjamin Tallmadge, 5 February 1779
From: Washington, George
To: Tallmadge, Benjamin

Dear Sir
Head Quarters Middle Brook 5th Feby 1779

I have your favr of the 28th ulto inclosing C—— No. 7.
Altho’ he does not at present purpose giving any further intelligence untill the middle of March, yet I hope if any thing of importance should come to his knowledge in the mean time he will communicate it. If you have an opportunity of letting him know this, be pleased to signify it to him. I am Your most obt Servt
Go: Washington
